DETAILED ACTION
This action is responsive to the communication filed on 11/16/20.
Claims 1-27 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 16-19, 22-23 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joao et al (US Pub. No. 20160155310 herein after “Joao”) and further in view of Cheatham III et al (US Pub No. 20160118036 herein after “Cheatham”).

As per claim 8 and similarly claim 26, Joao discloses a spoken communication system, comprising: 
a plurality of communication devices (Joao, para[0013-0019] personal monitoring devices can be any communication device, any number of personal monitoring devices can be utilized), being responsive to spoken communication to communicate that spoken communication to other communication devices and to receive spoken communications received by other of said communication devices (Joao, para[0032,0062,0126] each of the personal monitoring devices, can transmit information to, as well as receive information from, any of the computers or communication devices herein; to enter voice commands…into personal monitoring devices to allow…the personal monitoring devices to communicate with another individual or entity in a hands-free mode, intercom like communication platform), each of said communication devices comprising a processor, a microphone an audio output device and a communication circuit (Joao, para[0046-0063] The personal monitoring device includes a central processing unit or CPU which can be a microprocessor; personal monitoring devices can also include one or more microphones; the personal monitoring device can also include one or more speakers); and 
an internet connected server that is selectively in digital communication with said communication devices and adapted to receive a spoken audio stream request, said server responsive to receiving an audio stream request by opening communication channels with said communication devices that are connected with said server (Joao, para[0013,0145,0339] initiate, establish, and/or maintain, a communication link, or a telephone call, with and between any of the herein-described personal monitoring devices with and any of the herein-described user communication devices; any activation or use of a speakerphone functionality of the personal monitoring device 10 can also be utilized in order to establish or facilitate an intercom, or an intercommunication or intercom-like, communication platform or system which can provide for open communication); 
wherein the server is adapted to receive spoken communication captured by one of said communication devices that is in communication with said server, wherein the server is adapted to send the spoken communication to all other communication devices in digital communication with the server over the open communication channels with the other communication devices, wherein communication channels are open among said communication devices that are connected with said server to communicate spoken communication among communication devices that are connected with said server (Joao, para[0020-0021,0112] a central processing computer…or server computer…provides control over the apparatus of the present invention…used to transmit or to send any of the information, signals, messages, reports…or any other communications, establish or facilitate an intercom or intercom-like communication).
Joao does not disclose at least some configured to be positioned within an occupied structure and wherein each of said communication devices comprise at least one proximity sensor that is adapted to sense location of users relative to that communication device.
However, Cheatham discloses a plurality of communication devices, at least some configured to be positioned within an occupied structure (Cheatham, para[0043,0105] a plurality of user interfaces; the hands-free intercom may occupy one or more houses, apartments…and/or the like) and wherein each of said communication devices comprise at least one proximity sensor that is adapted to sense location of users relative to that communication device (Cheatham, para[0047,0174] the communication interface may identify the entity of interest based on a physical proximity to the user).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheatham’s teaching of Systems and Methods for Positioning a User of a Hands-Free Intercommunications System into Joao’s teaching of a Personal Monitoring Apparatus and Method because one of the ordinary skill in the art would have been motivated to provide privacy to a user. 

As per claim 16 and similarly claim 27, Joao discloses a spoken communication system, comprising: 
a plurality of communication devices (Joao, para[0013-0019] personal monitoring devices can be any communication device, any number of personal monitoring devices can be utilized), each communication device comprising a processor, a microphone an audio output device and a communication circuit and being responsive to spoken communication to communicate that spoken communication to other communication devices and to receive spoken communications received by other of said communication devices (Joao, para[0032-0063,0126] each of the personal monitoring devices, can transmit information to, as well as receive information from, any of the computers or communication devices herein; to enter voice commands…into personal monitoring devices to allow…the personal monitoring devices to communicate with another individual or entity in a hands-free mode, intercom like communication platform; the personal monitoring device includes a central processing unit or CPU which can be a microprocessor; personal monitoring devices can also include one or more microphones; the personal monitoring device can also include one or more speakers); and 
an internet connected server that is selectively in digital communication with said communication devices and adapted to receive a spoken audio stream request, said server responsive to receiving an audio stream request by opening communication channels with said communication devices that are connected with said server (Joao, para[0013,0145,0339] initiate, establish, and/or maintain, a communication link, or a telephone call, with and between any of the herein-described personal monitoring devices with and any of the herein-described user communication devices; any activation or use of a speakerphone functionality of the personal monitoring device 10 can also be utilized in order to establish or facilitate an intercom, or an intercommunication or intercom-like, communication platform or system which can provide for open communication); 
wherein the server is adapted to receive spoken communication captured by one of said communication devices that is in communication with said server, wherein the server is adapted to send the spoken communication to all other communication devices in digital communication with the server over the open communication channels with the other communication devices, wherein communication channels are open among said communication devices that are connected with said server to communicate spoken communication among communication devices that are connected with said server (Joao, para[0020-0021,0112] a central processing computer…or server computer…provides control over the apparatus of the present invention…used to transmit or to send any of the information, signals, messages, reports…or any other communications, establish or facilitate an intercom or intercom-like communication). 
Joao does not disclose at least some configured to be positioned within an occupied structure, and wherein the system is adapted to determine identity of individual users at said communication devices.
However, Cheatham discloses a plurality of communication devices, at least some configured to be positioned within an occupied structure (Cheatham, para[0043,0105] a plurality of user interfaces; the hands-free intercom may occupy one or more houses, apartments…and/or the like) and wherein the system is adapted to determine identity of individual users at said communication devices (Cheatham, para[0081] the communication interface may identify the user).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheatham’s teaching of Systems and Methods for Positioning a User of a Hands-Free Intercommunications System into Joao’s teaching of a Personal Monitoring Apparatus and Method because one of the ordinary skill in the art would have been motivated to provide privacy to a user. 

As per claim 17, Cheatham discloses the spoken communication system as claimed in claim 16 wherein the system is adapted to identify individuals at a communication device according to a biological feature of the individual (Cheatham, para[0040,0050,0081]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheatham’s teaching of Systems and Methods for Positioning a User of a Hands-Free Intercommunications System into Joao’s teaching of a Personal Monitoring Apparatus and Method because one of the ordinary skill in the art would have been motivated to provide privacy to a user. 

As per claim 18, Cheatham discloses the spoken communication system as claimed in claim 17 wherein the biological feature comprises at least one selected from gait, vocal output, iris image, facial image, eye movements, hand gestures, body gestures and finger print (Cheatham, para[0040,0050,0081]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheatham’s teaching of Systems and Methods for Positioning a User of a Hands-Free Intercommunications System into Joao’s teaching of a Personal Monitoring Apparatus and Method because one of the ordinary skill in the art would have been motivated to provide privacy to a user. 

As per claim 19, Joao discloses the spoken system as claimed at claim 17 wherein each communication device being responsive to spoken communication to capture the spoken communication from only authenticated users, and being capable of sending the spoken communication from an authenticated user to other communication devices and receiving spoken communication from other of said communication devices from only authenticated users, wherein users are identified according to the biological feature of the individual (Joao, para[0057])(Cheatham, para[0113,0144]).


As per claim 22, Cheatham discloses the spoken communication system as claimed in claim 16 wherein the system is adapted to allow a user to open a communication channel from a communication device to a specific user at another communication device using the biological features sensed by the communication devices as a function of the communication devices closest to the specific user (Cheatham, para[0050]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheatham’s teaching of Systems and Methods for Positioning a User of a Hands-Free Intercommunications System into Joao’s teaching of a Personal Monitoring Apparatus and Method because one of the ordinary skill in the art would have been motivated to provide privacy to a user. 

As per claim 23, Cheatham discloses the spoken communication system as claimed in claim 22 wherein the system is adapted to allow a user to open communication channels from a communication device to a plurality of specific users at other communication devices using the biological feature sensed by the communication devices as a function of the communication devices closest to the specific users (Cheatham, para[0050]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheatham’s teaching of Systems and Methods for Positioning a User of a Hands-Free Intercommunications System into Joao’s teaching of a Personal Monitoring Apparatus and Method because one of the ordinary skill in the art would have been motivated to provide privacy to a user. 

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joao and Cheatham and further in view of Hinkle et al (US Pat No. 10680995 herein after “Hinkle”).

As per claim 9, neither Joao nor Cheatham discloses the spoken communication system as claimed in claim 8 wherein the system is adapted to mute said communication channel of a communication device in response to the at least one proximity sensor of that communication device indicating that more than one user is within a define proximity to that communication device.
However, Hinkle discloses wherein the system is adapted to mute said communication channel of a communication device in response to the at least one proximity sensor of that communication device indicating that more than one user is within a define proximity to that communication device (Hinkle, col. 9 line 28-32).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hinkle’s teaching into Joao and Cheathams’s teaching because one of the ordinary skill in the art would have been motivated to avoid echo effect. 

As per claim 10, neither Joao nor Cheatham discloses the spoken communication system as claimed in claim 8 wherein the server is adapted to mute a communication from a communication device by inverting sound waves generated by the speaker of that communication device.
However, Hinkle discloses wherein the server is adapted to mute a communication from a communication device by inverting sound waves generated by the speaker of that communication device (Hinkle, col. 9 line 28-32: while not explicitly disclosed inverting an audio signal to mute sound is well known and cannot be considered an inventive concept).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hinkle’s teaching into Joao and Cheathams’s teaching because one of the ordinary skill in the art would have been motivated to avoid echo effect. 

As per claim 11, neither Joao nor Cheatham discloses the spoken communication system as claimed in claim 8 wherein the system is adapted to invert the audio of a speaking user in the direction of the listening user in response to the at least one proximity sensors detecting that the speaking and listing users are within a defined proximity to each other in order to prevent the listening user from receiving the audio from both the speaking user directly and from the communication device audio output.
However, Hinkle discloses wherein the system is adapted to invert the audio of a speaking user in the direction of the listening user in response to the at least one proximity sensors detecting that the speaking and listing users are within a defined proximity to each other in order to prevent the listening user from receiving the audio from both the speaking user directly and from the communication device audio output (Hinkle, col. 9 line 28-32: while not explicitly disclosed inverting an audio signal to mute sound is well known and cannot be considered an inventive concept).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hinkle’s teaching into Joao and Cheathams’s teaching because one of the ordinary skill in the art would have been motivated to avoid echo effect. 

Claim(s) 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joao and Cheatham and further in view of Huang et al (US Pub No. 20190295542 herein after “Huang”).

As per claim 12, neither Joao nor Cheatham discloses the spoken communication system as claimed in claim 8 wherein the system is adapted to detect a user's audio through more than one communication device in close proximity and only allow the communication device with the highest quality audio to send audio.
However, Huang discloses wherein the system is adapted to detect a user's audio through more than one communication device in close proximity and only allow the communication device with the highest quality audio to send audio (Huang, para[0038,0099]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang’s teaching into Joao and Cheathams’s teaching because one of the ordinary skill in the art would have been motivated to provide improve the way multiple devices are controlled. 


As per claim 24, neither Joao nor Cheatham discloses the spoken communication system as claimed in claim 23 including changing the other communication devices that are communicating over an open communication channel in response to movement of the specific user or users.
However, Huang discloses changing the other communication devices that are communicating over an open communication channel in response to movement of the specific user or users (Huang, para[0080,0087,0101]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang’s teaching into Joao and Cheathams’s teaching because one of the ordinary skill in the art would have been motivated to provide improve the way multiple devices are controlled. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joao and Cheatham and further in view of Puckett et al (WO 2022016020 A1 herein after “Puckett”).

As per claim 13, neither Joao nor Cheatham discloses the spoken communication system as claimed in claim 8 wherein a communication device is adapted to detect a plurality of users within a defined proximity to that communication device and enter an audio playback mode wherein the communication device plays back the audio of each individual user while amplifying the audio. 
However, Puckett discloses wherein a communication device is adapted to detect a plurality of users within a defined proximity to that communication device and enter an audio playback mode wherein the communication device plays back the audio of each individual user while amplifying the audio (Puckett, para[000115]). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Puckett’s teaching into Joao and Cheathams’s teaching because one of the ordinary skill in the art would have been motivated to improve the overall experience and clarity of user’s communications.


Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joao and Cheatham and further in view Sugiyama et al (US Pub. No. 20090210227 herein after “Sugiyama”).

As per claim 14, neither Joao nor Cheatham discloses the spoken communication system as claimed in claim 8 wherein the system is adapted to detect separation distance of a user from a communication device and the spoken communication volume and adjust input microphone gain in response to separation distance between the user and the communication device as indicated by the at least one proximity sensor of that communication device.
However, Sugiyama discloses wherein the system is adapted to detect separation distance of a user from a communication device and the spoken communication volume and adjust input microphone gain in response to separation distance between the user and the communication device as indicated by the at least one proximity sensor of that communication device (Sugiyama, para[0007-0008]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sugiyama’s teaching into Joao and Cheathams’s teaching because one of the ordinary skill in the art would have been motivated to provide gain adjustment according to noise level and suitable distance. 

As per claim 15, neither Joao nor Cheatham discloses the spoken communication system as claimed in claim 14 wherein the system is adapted to adjust output audio device levels in response to the separation distance.
However, Sugiyama discloses wherein the system is adapted to adjust output audio device levels in response to the separation distance (Sugiyama, para[0007-0008]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sugiyama’s teaching into Joao and Cheathams’s teaching because one of the ordinary skill in the art would have been motivated to provide gain adjustment according to noise level and suitable distance. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joao and Cheatham and further in view of Li et al (US Pub. No. 20190206411 herein after “Li”).

As per claim 20, neither Joao nor Cheatham discloses the spoken communication system as claimed in claim 19 wherein a user is an authorized user if on a whitelist of individuals and not an authorized user if on a blacklist of individuals.
However, Li disclose wherein a user is an authorized user if on a whitelist of individuals and not an authorized user if on a blacklist of individuals (Li, para[0109]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teaching into Joao and Cheathams’s teaching because one of the ordinary skill in the art would have been motivated to improve the way multiple devices are controlled. 

As per claim 21, neither Joao nor Cheatham discloses the spoken communication system as claimed in claim 16 wherein the system will disable communication channels to a communication device closest to a user receiving a phone call from an individual on the blacklist of individuals.
However, Li discloses wherein the system will disable communication channels to a communication device closest to a user receiving a phone call from an individual on the blacklist of individuals (Li, para[0101]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teaching into Joao and Cheathams’s teaching because one of the ordinary skill in the art would have been motivated to improve the way multiple devices are controlled. 

Allowable Subject Matter
Claims 1-7 and 25 are allowed.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448